EAGER, Judge
(dissenting).
Pursuant to stipulation this case was consolidated on appeal with the case of Rathjen v. Reorganized School District R-II of Shelby County, No. 44,787, 284 5.W.2d 516, which is an appeal from the Circuit Court of Shelby County. The opinions have now been filed in the latter case, after a rehearing, and, since the cases involve the same question, no opinion on the merits need be written in the present case. Appellants will be referred to herein as pláintiff-relators and respondents will be referred to as defendants.
The suit is one seeking, by injunction, to declare a certain school levy increase to be void. The trial court sustained motions to dismiss the petition. The facts, as pleaded in the petition, -are as follows: The plaintiff-relators (three of whom later withdrew, by leave) are residents and taxpayers of the defendant school district; on April 6, 1954, pursuant to notice, the annual school election was held in the defendant school district, at which election two propositions were submitted to the qualified voters as follows: (1) A levy increase of eighty-five cents on the hundred dollar valuation for “school purposes,” in addition to the one dollar which might be levied by the Board without voter approval; and (2) a levy of one dollar on the hundred dollar -valuation “for Building Purposes (Building Fund for building classrooms). This levy for one year”; that on proposition (2) above, namely, the Building Fund levy, there were 406 affirmative votes and 363 negative votes, constituting a majority of less than two-thirds; that in fact the building fund levy was sought for the purpose of building new classrooms; that the defendant School District and the defendant members of the Board of Education thereupon certified that the building fund levy had been approved, and adopted and caused a levy to be made accordingly upon all real and personal property in the district; that the defendant County Collector ■extended said levy upon the tax books of the county and was “about to” collect the tax; that the Board of Education had entered into a contract with the defendant construction company which defendant was “about to” begin the construction of new classrooms. The petition further alleged that the aforesaid building fund levy, and all subsequent acts pursuant thereto, was void and of no effect because it had not received the approval of two-thirds of the qualified voters voting in the election in question, as required by Article X, § 11 of the Constitution of Missouri 1945, as amended, and by the Revised Statutes of Missouri. Plaintiff-relators asked permanent injunctions against all defendants prohibiting them, individually and collectively, from taking any action to enforce the said one dollar building fund levy and from collecting or attempting to collect the tax. They also sought a declaration that the levy and tax were void and unenforceable. All defendants except the County Collector filed motions to dismiss, in substance alleging that the petition failed to state a claim upon which relief could be granted because, as a matter of law, only a “simple majority” of the qualified voters was required for the approval of this levy under the Constitution and Statutes of Missouri. The Circuit Court sustained the motions to dismiss, and after an unavailing motion to set aside this order and reinstate the petition, plaintiff-relators appealed.
The legal questions involved herein have been fully considered by this Court in the majority and dissenting opinions now filed in the case of Rathjen v. Reorganized School District R-II of Shelby County, No. 44,787, 284 S.W.2d 516. For the reasons stated in the dissenting opinion therein the writer feels that the order of the Circuit Court in the present case should be reversed and the cause remanded for further proceedings.
WEST-HUES, J., and RUARK, Special Judge, concur in the foregoing dissenting opinion.